Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The rejections of claims 9 and 25 under 35 U.S.C. 112(b) made of record in the prior Office action (mailed 06/08/2021) have been withdrawn in view of Applicant's amendments to the claims. 
The prior art of record fails to teach/suggest, in combination with the remaining recited elements and/or steps, a method/operations comprising identifying a scale signal pattern associated with a weighing event distinct from a non-weighing event, the identifying being performed using a machine learning algorithm trained on a training data set of scale signal patterns corresponding to weighing events and to non-weighing events; and, in response to the identifying of the scale signal pattern associated with the weighing event, estimating a first volume of a first fluid contained in at least one item, based on a difference between a dry weight of the item and a wet weight of the item. The most relevant of the prior art of record to the above-noted limitation(s), US 2017/0185739 A1 to Gomez (previously cited) discloses automatically identifying a weighing event corresponding to the item being placed on a scale and receiving a wet weight of at least one item in response to identifying the weighing event. While Gomez discloses the weighing event may be identified automatically based on a change in weight on the scale ("scale signal pattern") (¶ [0077]), Gomez does not teach and/or suggest identifying a scale signal pattern associated with a weighing event distinct from a non-weighing event, the identifying being performed using a machine learning algorithm trained on a training data set of scale signal patterns corresponding to weighing events and to non-weighing events. US 3,869,005 A to Williams (previously cited) teaches and/or suggests identifying a weighing event based on a scale signal pattern meeting a predetermined weight for at least a predetermined time (col. 5, lines 39 - col. 6, line 9). Similar to Gomez, Williams does not teach using a machine learning algorithm trained on a training data set i.e., identifying a scale signal pattern associated with a weighing event distinct from a non-weighing event using the machine learning algorithm as claimed. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791